Title: To John Adams from Benjamin Rush, 8 September 1810
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Septr: 8th. 1810

Mr Denny is the principal writer in the portfolio. He is precluded from introducing politicks into it by its proprietor Mr Sam Bradford, but—not from traducing the works of Whig, and American Authors. One of his Coajutors is a Dr Chapman a former pupil of mine and who owes me many—very many Obligations. He is the son of a Virginia Tory. After failing in getting into business, and suspecting probably that his former Connection with me was a bar to his success with that Class of people in our city who possess patronage in every thing but power, he began to calumniate me. For this he has been rewarded cherished by the all the our physicians in our city who are opposed to my system of medicine, for “parties, as genl: Gates used to say, like armies, receive all able bodied men.” He has publickly insulted my renounced my medical principles, and said “all that I have ever written is fit only to rot upon a dunghill.” I am not moved by this instance of ingratitude, for I am accustomed to much greater, nor can I think so lowly of my writings as he now does, when I look around me and see every practitioner of medicine in Philada even my most implacable enemies among them, obsequiously adopting my modes of practice, nor am disposed to renounce my principles in medicine by the censure the Edinr: Reviewers have uttered against them. My son James who passed last winter in Edinr: treats the lectures given there with great contempt, as do all the young men who have studied there that after studying in Philadelphia. They all, I should suppose from what I have heard from them, believe “there would be no great diminution of medical knowledge if that University were annihilated.” I have sometimes amused myself by enumerating the different kinds of hatred that operate in the world. They are the “odium theologicum,” the “odium politicum,” the “odium philologicum” & the “odium medicum.” It has been my lot,—I will not call it my misfortune,—to be exposed to them all. The divines hate me for holding tenets that they say lead to materialism, and that are opposed to the rigid doctrines of Calvin.—The politicians hate me for being neither a Democrat nor a monarchist, neither a frenchman, nor an Englishman,—the philologists hate me for writing against the dead languages;—and the physicians, for teaching a system of medicine that has robbed them by its simplicity of cargoes of technical lumber by which they imposed upon the credulity of the world. The last I believe is the most deadly hatred of them all. Cobbett acknowledged when he left Philada: that he was not my enemy,—he even spoke well of me, but he and said that all he had written against me was dictated to him by three physicians. The publications thus dictated against me in the year 1797 were compared by a Clergyman in the Delaware State to the “mouth of hell being opened against me.”—
It would be criminal in me to close my letter with out an offering of gratitude and praise to that Being who has preserved me from the rage & malice of all the classes of enemies that I have mentioned, and even caused me in my many instances to triumph over them. “non nobis, non nobis” shall be my song during the few remaining years of my life—if years be allowed me—and let all my family, and all my friends who believe in the power and goodness of God say, Amen—
I return to one of the subjects of your letter. Mr Walsh went to is the son of an Irish Catholic in Baltimore. He was educated in the College lately established at Baltimore by some refugee Catholic french priests. He went to England as private Secretary to Mr Pinkney, and after spending some time in England, Scotland and France returned highly accomplished to his native country. He married the only daughter & child of Jasper Moylan Esqr: a worthy Catholic lawyer of this city, and has since become a citizen of Philadelphia. My son Richard who has read, he and who admires the ingenuity & eloquence of his pamphflet says “it ought to be answered, but that there is but one man in the United States capable of doing it, & that is John Quincy Adams.” I agree with you in your opinion of your Son’s lectures. They will add to your family name in our Country, as well as abroad, when the names & scriblings of all his enemies will be unknown.
I know nothing of Mr Bristed.
I am just About to Commit a Volume of introductory lectures to the press. They will give employment to the Criticks in Edinr: as well as in Philadelphia. I forgot to mention before that in the a student of medicine in the University of the former city, wrote to his friend & fellow citizen in Virginia “if he came to Edinr never to mention the name of his friend Rush, for that his doctrines were scouted from the university in that place.” I shall send you a copy of the lectures as soon as they are published. Some of them may possibly amuse Mrs: Adams.
In the catalogue of hatreds, to which I have been exposed I neglected to mention the “odium mercatorium” and the “odium Sanguiphobum.” The former has rendered me so obnoxious to our merchants they that some of them have proposed to drown me, or drum me out of the city. My offence against them was deriving the yellow fever from domestic sources. The “Odium sanguiphobum” has rendered me an object of more than hatred,—of honor to many of our citizens. Some have said they felt fainty at the sight of my carriage, and others have left sick rooms as soon as I entered them to avoid my company. This species of hatred against me has abated very much in Philadelphia in consequence of the practice which provoked it having become general. I am now the physician of a family, the mistress of which has since confessed that she had often left company as soon as I came into it, only because my presence gave her pain. I was her “raw head & bloody bones.”
But where am I?—and with what have I stained my paper? Alas! with a worthless subject—that is myself, but my pen has ran away with me. With love & respects as usual in which the faithful Companion of my persecutions & triumphs joins me I am Dr Sir / ever yours

Benjn: Rush
PS: I send you herewith the second part of the Backerawash of Capt: OBrien.

